Mahoney, P. J., and Mercure, J.,
dissent and vote to reverse in a memorandum by Mercure, J. Mercure, J. (dissenting). We respectfully dissent. Since the language of CPLR 6501 is clear and unambiguous on its face, the statute must be interpreted as it exists (see, Bender v Jamaica Hosp., 40 NY2d 560, 561-562; see also, Doctors Council v New York City Employees’ Retirement Sys., 71 NY2d 669, 674-675). This is clearly an action in which the judgment demanded may "affect the * * * possession, use or enjoyment” of real property (CPLR 6501) and "the court cannot disregard the plain words of a statute even in favor of what may be termed an equitable construction” (McKinney’s Cons Laws of NY, Book 1, Statutes § 94, at 191). Our role is to effectuate the statute by carrying out its purpose, as "embodied in the words chosen by the Legislature” (Braschi v Stahl Assocs. Co., 74 NY2d 201, 208).
We therefore agree with the First and Second Departments *1133that the filing of a notice of pendency is proper where, as here, a tenant claims that she was wrongfully dispossessed (see, Fiance Hair Design Inst, v Concourse Props. Co., 130 AD2d 564 [2d Dept]; Gross v Castleton Hous. Corp., 271 App Div 980 [2d Dept]; 220 E. 56th St. Corp. v Excelsior Sav. Bank, 253 App Div 345 [1st Dept]). Accordingly, we would reverse that part of Supreme Court’s order which granted defendant’s motion to cancel the notice of pendency. However, recognizing a great potential for mischief, we would call upon the Legislature to consider amending CPLR 6501 so as to exclude tenancies of limited duration from its coverage.